Citation Nr: 9902322	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  93-19 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic residuals 
of a head injury.  

2.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to May 
1979.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issues of entitlement to service connection for residuals 
of a chronic head injury and entitlement to an increased 
evaluation for headaches will be addressed at the end of this 
decision under the heading, Remand.  

As to the issue of entitlement to an increased evaluation for 
a low back disorder, preliminary review of the record does 
not reveal that the RO expressly considered referral of the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field stations is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (Court) has held that the 
Board is precluded by regulation from assigning and 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VAs 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis within this record for further action on 
this question.  


FINDING OF FACT

The veterans service-connected lumbosacral strain with 
degenerative arthritis is not objectively manifested by 
muscle spasm on extreme forward bending, or by loss of 
lateral spine motion, unilateral, in the standing position.  
Moderate limitation of motion of the lumbar spine is not 
shown, and she is not shown to be suffering from 
intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for lumbosacral strain with degenerative arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.71, 
Diagnostic Code (DC) 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veterans claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2 (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veterans 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

In evaluation disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1998).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1998).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).  

The veteran's service-connected back disability is currently 
rated under DC 5295 regarding lumbosacral strain.  Other DCs 
that are applicable include 5003, 5292, 5293, and 5294.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.

DC 5292 provides for the evaluation of limitation of motion 
of the lumbar spine. When the limitation of motion of the 
lumbar spine is slight, a rating of 10 percent is provided.  
When the limitation of motion of the lumbar spine is 
moderate, a rating of 20 percent is provided.  When the 
limitation of motion of the lumbar spine is severe, a rating 
of 40 percent is provided.

DC 5293 provides for the evaluation of intervertebral disc 
syndrome.  When the intervertebral disc syndrome is moderate 
with recurring attacks, a 20 percent evaluation is warranted.  
When the intervertebral disc syndrome is severe with 
recurring attacks with intermittent relief, a 40 percent 
evaluation is warranted.  When the intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief, a 60 percent evaluation is 
warranted.

DC 5294 provides for the evaluation of sacroiliac injury and 
weakness.  DC 5295 provides for the evaluation of lumbosacral 
strain.  With characteristic pain on motion, a rating of 10 
percent is provided.  Under either 5294 or 5295, where there 
is muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in standing position, a 
rating of 20 percent is provided.  When severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is present, a rating of 40 percent is provided.

Factual Background

A review of the service medical records reflects that the 
veteran was treated on multiple occasions for low back pain 
in 1977 and 1978.  In March 1979, she fell and was again seen 
for low back complaints.  X-ray showed a some anterior 
lipping of the superior portion of L-2.  Post service private 
records from 1989 and 1990 show treatment for low back 
complaints and an undated post service VA X-ray of the spine 
confirmed mild degenerative mild degenerative joint disease 
of the lumbosacral spine.  

Service connection for history of lumbosacral strain with 
degenerative arthritis was established upon rating 
determination in July 1992 and a 10 percent rating was 
assigned.  

Upon VA examination in October 1992, the veteran reported 
numbness in the right leg.  She could walk 1½ blocks before 
experiencing leg pains.  She was on 800 mgs. of Motrin daily.  
She complained of lumbar pain in the right part of the thigh 
to the right calf.  Her gait was described as normal.  The 
spine was straight, and there was no spasm.  Forward flexion 
was to 80 degrees.  Backward extension was to 20 degrees.  
Left and right lateral flexion were to 35 degrees.  Rotation 
was to 60 degrees bilaterally.  There was no evidence of pain 
on motion.  Measurements of the mid thigh and mid calf were 
the same bilaterally.  X-ray was interpreted as showing 
minimal spurring of the vertebrae.  

The RO, in December 1992, continued the 10 percent evaluation 
in effect for the service-connected low back disorder.  

In August 1995, the Board remanded this issue for additional 
evidentiary development, to include obtaining additional 
records and for additional orthopedic examination.  

Records received subsequent to the remand included VA records 
from 1990 through 1995 which show treatment for low back 
complaints.  More recently dated VA records from 1996 show 
that the appellants medications were continued, and that she 
was seen for physical therapy for her complaints.  In April 
1996, improvement was noted.  In June 1996, it was recorded 
that she had been issued a TENS unit in May 1996 and that her 
goals were met.  She was able to accomplish her exercises at 
3 sets with 10 repetitions each.  She was discharged from 
physical therapy.  No further treatment was warranted.  

Upon VA examination in March 1996, the veteran reported low 
back pain.  The examiner found no postural abnormalities or 
fixed deformity.  Musculature formation of the back was good 
without muscle spasm.  Muscle tone was good, and there was no 
muscle atrophy.  There was a complaint of pain on palpation 
in the mid lumbar area.  Forward flexion was accomplished to 
70 degrees, backward movement was to 20 degrees, lateral 
movements were to 25 degrees, and rotation movements were to 
20 degrees.  There was objective evidence of pain on motion.  
Both lower legs were negative for any neurological 
involvement and neurological examination found no 
neurological involvement.  Gait and station were normal and 
reflexes were symmetric.  Tone and coordination were intact 
and sensory examination was intact.  Measurement of the 
calves was equal.  Muscle tone was good without any spasm or 
atrophy.  Straight leg raising was accomplished to 85 degrees 
with negative Lasegue test (sciatic pain was not evidenced).  
X-ray of the lumbar spine was normal with no findings of 
degenerative arthritis.  

The record reflects that the RO returned the VA March 1996 
examination report to the medical facility where the 
examination was conducted, in part, for additional 
evidentiary development associated with the service-connected 
low back disorder.  For example, it was noted that the March 
1996 examination noted a normal lumbosacral spine, although 
this was at odds with the medical history of record, and the 
clinical findings of the examination itself.  It was also 
noted that while the veteran has complained of sciatic type 
pain, no EMG test had been conducted to conclusively rule in 
or out any objective indicators of the claimed sciatica.  
Finally, it was requested that the functional impairment 
resulting from pain be addressed.  

Another VA examination was conducted in February 1998 by the 
same examiner who evaluated the veteran in March 1996.  The 
veteran reported that she was unable to sit for long periods 
of time or walk long distances as this increased her back 
pain.  There was also pain in the right leg.  This pain was 
increased after walking one block.  She had had a back brace 
and a TENS unit, but there had been no improvement in her 
back condition.  The examiner noted that she walked with a 
normal heel-toe gait.  Her posture was good and her 
equilibrium was satisfactory.  Tiptoeing and heel walking 
were possible.  Lumbosacral spine examination showed normal 
lumbar lordosis, and alignment that was good and straight.  
There was no scoliosis or kyphosis.  Muscle tone was good, 
and there was no spasm.  

Range of motion study revealed forward flexion of 70 degrees 
without any pain, but she complained of pain at 90 degrees.  
Backward extension was to 30 degrees with complaint of pain.  
Right and left lateral flexion was to 30 degrees on either 
side with complaint of pain and rotation was 25 degrees 
bilaterally with complaint of pain.  Both lower limbs were 
negative for any neurological deficiency.  Muscle tone was 
good, and there was no spasm or atrophy.  Reflexes were 
equal.  Straight leg raising was to 70 degrees on either side 
in supine position with the veteran complaining of pain.  
Straight leg raising was to 90 degrees in the sitting 
position and Lasegues test was negative.  X-ray was 
interpreted as within normal limits.  

Electromyographic (EMG) studies and magnetic resonance 
imaging (MRI) tests were ordered, but the examiner noted that 
the veteran did not show up.  The diagnosis was normal 
lumbosacral spine with subjective complaint of back pain.  
There were no objective findings.  The examiner opined that 
the veteran was complaining of back pain purely on a 
subjective basis.  There had been extensive treatment 
including TENS unit which had failed to give her relief.  The 
examiner found no reason to conclude that she had sciatica, 
as there was no objective evidence of sciatica upon 
examination.  Additionally, it was noted that there was no 
functional impairment unless it was imposed by the 
patients subjective will.  

Analysis

The veterans service-connected lumbosacral strain is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, DC 5295.  Review of the recent VA examinations does 
not indicate that the veteran has either muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in a standing position, so as to warrant a 20 percent 
evaluation under DC 5295.  Hence, the veterans current 
symptomatology more nearly approximates the criteria allowing 
a 10 percent disability evaluation under that code.  

Rating the veterans disability pursuant to other DC sections 
related to the spine which permit a disability rating higher 
than 10 percent would either be inappropriate or not result 
in a higher rating.  It is clear that the veteran cannot be 
rated under DC 5285, because she does not suffer from a 
fractured vertebra.  Likewise, she cannot be rated under DC 
5286, as she does not exhibit complete ankylosis of the 
spine.  Nor does she exhibit ankylosis of the lumbar spine to 
permit limitation of motion of the lumbar spine to warrant an 
evaluation in excess of 10 percent under DC 5292.  Indeed, at 
the most recent VA examination in February 1998, range of 
motion was only slightly or mildly limited.  Finally, it was 
not noted that the veteran was suffering from either 
intervertebral disc syndrome or sacroiliac injury and 
weakness. Therefore, she cannot be rated in excess of 10 
percent disabling under either DC 5293 or 5294 respectively.  

Even though the most recent examination reports reflect that 
X-rays of the lumbar spine were negative, the evidence of 
record does include post service X-rays of the lumbar spine 
which were interpreted as showing minimal spurring.  In fact, 
degenerative arthritis of lumbosacral spine is part and 
parcel of the service-connected low back disorder.  Moreover, 
it is also evident from the record that the veterans low 
back exhibits slight to mild limitation of motion.  However, 
to rate that symptom as a separate disability under DC 5003-
5292, based solely on limited motion due to arthritis of the 
lumbar spine, while the same manifestation is also being 
rated under DC 5295, would overcompensate the veteran for the 
actual impairment of her earning capacity and would 
constitute pyramiding.  38 C.F.R. § 4.14 (1998); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In this case, the symptomatology of 
the veterans lumbosacral strain (i.e., limitation of lumbar 
spine motion) is not separate and distinct, and would 
therefore result in evaluation of the same manifestations 
twice under various diagnoses.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  Accordingly a separate disability 
evaluation is not in order.   

Although the veteran has complained of low back pain both on 
appeal and at the time of recent VA examinations in 1996 and 
1998, the examiner opined at the 1998 examination that there 
was no functional impairment unless it was imposed by the 
veterans subjective will.  Hence an increased disability 
evaluation under 38 C.F.R. § 4.40 and 4.45 is not warranted.  
Moreover, the veterans complaints of pain are contemplated 
in the current 10 percent disability evaluation.  Finally, 
the Board has considered the provisions of 38 C.F.R. § 4.7, 
but finds that there is no question presented as to which of 
two or more evaluations would more properly classify the 
severity of the veterans lumbosacral strain.  

After consideration of all the evidence, the Board finds that 
the current 10 percent rating for the veterans service-
connected lumbosacral strain with degenerative arthritis best 
represents her disability picture.  The preponderance of the 
evidence is against the claim for a higher rating for the low 
back disorder, and the claim is denied.  Because the 
preponderance of the evidence is against the claim for an 
increased evaluation for lumbosacral strain, the benefit of 
the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

An increased evaluation for lumbosacral strain with 
degenerative arthritis is denied.  



REMAND

As to the claims of entitlement to service connection for 
chronic residuals of a head injury and of entitlement to an 
increased evaluation for headaches, it is the Boards 
conclusion that additional development is necessary.  

As pointed out in the Boards remand decision in August 1995, 
at one time, the veterans claims for a head injury and 
headaches were considered as one claim.  The claim was 
initially denied, but in a subsequent decision, the claim of 
service connection for a head injury and headaches became two 
claims, each separately evaluated.  Thereafter, the claim for 
headaches was granted under DC 8100 pertaining to migraine 
headaches, and the claim for chronic residuals of a head 
injury was denied.  

In the August 1995 remand, the Board noted that implicit 
within the language of 38 U.S.C.A. § 1155 was the concept 
that the rating schedule could not be employed as a vehicle 
for compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his/her earning 
capacity.  Applying this reasoning to the case at hand, it 
was summarized that for the appellant to have the claims of a 
head injury and headaches evaluated separately, there had to 
be a current residual injury of the head attributable to a 
head injury incurring in service, which was not manifested 
solely by headaches.  In addition, for her to receive an 
increased evaluation for headaches, it was pointed out the 
headaches had to be unrelated to head trauma.  If not, 
subjective complaints of headaches due to service-connected 
head trauma warranted only a 10 percent evaluation and no 
higher under DC 9304.  Thus, a neurological examination which 
included an opinion as to the etiology of the headaches, and 
whether there were any current neurological manifestations 
needed to be conducted.  

Although VA neurological examinations were subsequently 
conducted in March 1996 and again in February 1998 (by the 
same physician), a review of these reports indicates that his 
conclusions were based on a medical history as given by the 
veteran and not based on a review of the claims file and all 
available medical records as requested in the Boards 1995 
remand.  In the recent case of Stegall v. West, No. 97-78 
(June 26, 1998), the Court has held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  Therefore, the case must be remanded to 
obtain an addendum to the examination report that includes 
the requested findings.  

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  The Board 
recognizes that another remand will only further delay the 
adjudication of the veterans appeal, which has been pending 
since 1992.  However, there has been a failure to comply with 
the terms of the Boards August 1995 remand order, thus 
rendering the record incomplete and impeding the Board 
review.  These developmental deficiencies must be addressed 
prior to the Board rendering a decision.  In light of the 
Courts recent directive to the Board regarding remands, the 
Board is compelled to remand this case for the RO to fully 
comply with the 1995 remand.  Id. 

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should request the physician 
who conducted the March 1996 and February 
1998 neurological examinations of the 
veteran regarding her alleged inservice 
head injury and service-connected 
headaches, to provide an addendum to his 
examination reports.  If this physician 
is not available, the RO should have 
another VA physician prepare the 
requested addendum.  (If this other 
examiner desires, another examination 
should be conducted.)  The RO should 
provide the examiner with the claims file 
which must be reviewed prior to 
preparation of the requested information.  
This is true because, as noted earlier, 
the etiology of any neurological 
disorders found is important, and 
etiology cannot be determined without a 
review of the veterans entire medical 
history.  Following review of the claims 
file, the examiner is requested to 
determine the appellants current 
condition, to include any diagnoses of a 
current headache disorder.  An opinion as 
to the most probable etiology of any 
headache disorder that is diagnosed, as 
is medically ascertainable, should be 
provided by the examiner.  That opinion 
should specifically discuss the 
relationship, if any, that may exist 
between a current headache disorder, any 
neurological findings, and the 
appellants claim that she suffered a 
concussion and head injury in service.  
The physicians report should be 
associated with the appellants claim 
folder.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If either decision remains 
adverse to the appellant, she and her 
representative should be afforded a 
supplemental statement of the case which 
should include a recitation of all 
applicable laws and regulations not 
already provided.  As to the increased 
rating issue, consideration should be 
given to 38 C.F.R. § 3.321 (1998).  
Thereafter, the appellant and her 
representative should be afforded a 
reasonable opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Boards decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  



- 2 -
